Citation Nr: 9935221	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and M. S.



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of 1997 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The issues of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) and to a 
compensable evaluation for bilateral hearing loss will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for an evaluation in 
excess of 10 percent for tinnitus has been obtained.

2.  The veteran has constant tinnitus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1995) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of tinnitus.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

On VA audiological examination in May 1997, the veteran 
complained of difficulty understanding speech and of 
bilateral tinnitus that caused him a great deal of 
difficulty.  He described the tinnitus as constant.

The veteran is currently assigned a 10 percent evaluation for 
his tinnitus.  New regulations involving the ears became 
effective June 10, 1999.  A 10 percent evaluation was 
assigned under the old criteria for persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma; a 10 
percent evaluation is assigned under the new criteria for 
recurrent tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
This evaluation is the maximum evaluation provided under both 
the old and new rating criteria for bilateral tinnitus.  
Consequently, an increased evaluation is not warranted for 
tinnitus under the schedular criteria. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the veteran's tinnitus has not 
necessitated frequent periods of hospitalization and there is 
no other indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned 10 percent evaluation.  
In sum, there are no exceptional or unusual circumstances 
warranting referral of the case for extra-schedular 
consideration.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The veteran testified at his personal hearing at the RO in 
June 1998 that his service-connected bilateral defective 
hearing had increased in severity over the previous year or 
two.  He testified at his personal hearing before the 
undersigned sitting at the RO in October 1999 as to the 
increased severity of his service-connected PTSD.  The Board 
notes that no VA psychiatric or audiometric examination has 
been conducted since 1997.  Consequently, the Board finds 
that additional development is required prior to final 
disposition of this appeal.

Therefore, the issues of entitlement to an evaluation in 
excess of 30 percent for PTSD and entitlement to a 
compensable evaluation for bilateral defective hearing are 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the complete names, addresses 
and dates of treatment for any health 
care providers, including private 
physicians and VA, who have seen the 
veteran recently for either psychiatric 
disability or hearing loss.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran which 
have not been previously obtained.

2.  The veteran should be afforded an 
audiometric examination to determine the 
current extent of his bilateral hearing 
loss.  The claims folder, including a 
copy of this Remand, should be made 
available to the examiner for review of 
the medical history.  Any additional 
tests and studies deemed warranted should 
be conducted, and all findings should be 
reported in detail. 

3.  The RO should also arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims files, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  The examiner should 
distinguish the veteran's PTSD 
symptomatology from symptomatology due to 
any other psychiatric disability.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected PTSD.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable if he is no 
longer working.  The examiner should also 
provide a global assessment of 
functioning score based on the service-
connected psychiatric disability with an 
explanation of the significance of the 
score provided.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for PTSD and entitlement to a 
compensable evaluation for bilateral 
defective hearing, to include 
consideration of the rating criteria 
which became effective June 10, 1999.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This case must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 
 











